Case 5:16-cv-03260-BLF Document 596-4 Filed 07/09/19 Page 1 of 9




         EXHIBIT B-2
     Case 5:16-cv-03260-BLF Document 596-4 Filed 07/09/19 Page 2 of 9


 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - #84065
 2   rvannest@keker.com
     MATTHEW M. WERDEGAR - #200470
 3   mwerdegar@keker.com
     EUGENE M. PAIGE - #202849
 4   epaige@keker.com
     MATTHIAS A. KAMBER - #232147
 5   mkamber@keker.com
     RYAN K. WONG - #267189
 6   rwong@keker.com
     LEAH PRANSKY - #302246
 7   lpransky@keker.com
     SHAYNE HENRY - #300188
 8   shenry@keker.com
     ANDREW S. BRUNS - #315040
 9   abruns@keker.com
     633 Battery Street
10   San Francisco, CA 94111-1809
     Telephone: 415.391.5400
11   Facsimile: 415.397.7188
     633 Battery Street
12   San Francisco, CA 94111-1809
     Telephone: (415) 391-5400
13   Facsimile: (415) 397-7188

14   Attorneys for Defendants
     ALPHABET INC., and GOOGLE LLC, and LOON
15   LLC

16                             UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                    SAN JOSE DIVISION
18

19
     SPACE DATA CORPORATION,                    Case No. 5:16-cv-03260-BLF (NC)
20
                 Plaintiff,                     DEFENDANTS’ PROPOSED JUROR
21                                              QUESTIONNAIRE
           v.
22                                              Pre-Trial Conf.: July 19, 2019
     ALPHABET INC., GOOGLE LLC, and             Time: 9:00 a.m.
23   LOON LLC                                   Judge: Hon. Beth Labson Freeman
                                                Trial Date: August 5, 2019
24               Defendants.                    Courtroom: 3, Fifth Floor
25

26

27

28


                          DEFENDANTS’ PROPOSED JUROR QUESTIONNAIRE
                                 Case No. 5:16-cv 03260-BLF (NC)
                 Case 5:16-cv-03260-BLF Document 596-4 Filed 07/09/19 Page 3 of 9




                                              Juror Questionnaire
                               Northern District of California, San Jose Division

       Thank you for coming to court as a potential juror. In order to select a jury, the judge and the people involved in the
case need to know something about you to select jurors who can be fair to both sides.

        You are hereby ordered not to discuss this case with anyone; do not allow anyone to discuss the case with you.
The only information you may tell anyone is that you are in a jury pool for a trial and the time requirements of that trial. You
are also ordered not to read, listen to, or watch any news, Internet, or other media accounts of this case, past or present.
You may not do research about any issues involved in the case. You may not blog, Tweet, or use the Internet to obtain or
share information.

         Everyone has attitudes and opinions that are shaped by their life experiences. Sometimes these experiences can
make it difficult to look at a certain issue in an unbiased and unemotional way. As a juror, you must return a verdict based
on the law and on the facts proved in court, not on emotion or on other views not supported by the evidence. The judge will
give you instructions on the law and on how you should go about deciding the case. You must listen to and follow the
judge's instructions.

         The questions on this form are designed to help the court and the lawyers learn something about your background
and your views on issues that may be related to this case. The questions are asked not to invade your privacy, but to make
sure that you can be a fair and impartial juror. If there is any reason why you might not be able to give both sides a fair trial
in this case, it is important that you say so.

PLEASE PRINT ALL ANSWERS. IF THERE IS NOT ENOUGH ROOM TO ANSWER COMPLETELY,
                     CONTINUE ON A BLANK PIECE OF PAPER.




                                                                                                                        Page 2 of 8
                   Case 5:16-cv-03260-BLF Document 596-4 Filed 07/09/19 Page 4 of 9




Juror Number: ___________                        Print All Answers Neatly in the Spaces Provided

1.   Full Name: __________________________________________                  7.   Highest level of education you have completed:

2.   Gender:  Female      Male                                             Grade _____                                 Associate of Arts degree
3.   Date and place of birth: _____________________ Age: ______              High School/GED                             Bachelor’s degree
4.   Your first language, if not English: ______________________             Some college classes                        Master’s degree
5.   City and area/neighborhood where you live, and for how long             Technical/Vocational                        Doctorate, M.D., or J.D.
     ____________________________________________________                   Major(s): ___________________________________________________
6.   With regard to your home, do you:                                      Licenses/certifications: ________________________________________
      Own  Rent  Live with others but do not pay rent                    ___________________________________________________________


8.   Current employment status (check all that apply):                      9.   Current marital status (Check all that apply):
 Employed full-time       Employed part-time            Self-Employed     Single, never married                       Engaged
 Unemployed               Full-time student             Disabled          Married ( ____ years )                      Partnered ( ____ years )
 Homemaker                Retired since (year: ______ )                    Divorced/Separated ( ____ years )           Widowed ( ____ years )
10. Your current (or, if unemployed or retired, your most recent):          11. Your spouse’s/significant other’s current (or most recent):

Occupation: ___________________________________________________             Occupation: ___________________________________________________

Employer: _____________________________________________________             Employer: _____________________________________________________

For how long? _________________________________________________             For how long? _________________________________________________
                                                                            ______________________________________________________________
Do you currently manage or supervise others at this job?  Yes        No
If yes, how many people do you currently manage or supervise? ______
Does your job require you to be closely involved with or handle company
trade secrets or confidential information?  Yes  No

12. Please list the previous three jobs you have had (prior to your         13. Have you or someone close to you ever worked for Alphabet Inc. or its
    current job), including employer, dates of employment, and a                subsidiaries, including Google LLC or Loon LLC?
    description of your job responsibilities. Please also state: (1) how
    long you held the position, (2) whether you managed or supervised
                                                                                  Yes  No
    anyone, and (3) whether the job required you to be closely involved          If yes, please explain:
    with or handle company trade secrets or confidential information.




                                                                                 If yes, how would you/they describe the experience?
                                                                                  Positive  Neutral  Negative




                                                                                                                                              Page 3 of 8
                    Case 5:16-cv-03260-BLF Document 596-4 Filed 07/09/19 Page 5 of 9




14. Do you have any strong positive or negative opinions about Google      15. Have you, any member of your family, or anyone close to you ever had
    LLC as a company or its senior executives, products or services?           a business relationship with Space Data Corporation or Google LLC?
      Yes  No                                                                  Yes  No

     If yes, please explain:                                                    If yes, please explain:




16. Do you or a family member or close friend have any training or         17. Have you or someone close to you ever (Answer each one):
    experience in any of the following (Check all that apply):
 Law or the Courts                   Accounting or Finance               a.   Been involved in a lawsuit as a party        Yes  No
                                                                                or witness?
 Contracts                           Financial or Business Analysis or
                                     Modeling                              b.   Been involved specifically in an
 Trade Secrets                                                                 intellectual property suit, e.g. patents,
                                                                                                                             Yes  No
 Patents                             Acquisitions or Mergers                  trade secrets, trademarks, or
                                      Dispute Resolution or Mediation          copyrights?
 Licensing
                                      Engineering                         c.   Been involved with due diligence of a        Yes  No
 High-Altitude Balloon Technology                                              company for investment or
 Internet Operations                 Aeronautical or Astronautical            acquisition?
                                     Engineering
 Satellite or Wireless                                                    d.   Been involved in a dispute over a            Yes  No
Technologies
                                      Stratospheric Winds                      contract?
 Networking Technologies and         Meteorology or Weather              e.   Been a victim of fraud?                      Yes  No
Equipment                             Thermal Management                  f.   Been in a situation where somebody
                                                                                                                             Yes  No
 Computer Products                   Altitude Control and Monitoring          else stole an original work of
                                     Systems                                    authorship, or a product, process, or
 Information Technology                                                        idea that you (or someone close to
 Rural/Remote Data                   Non-Disclosure Agreements                you) had developed?
Communications                                                             g.   Been accused of stealing an original         Yes  No
                                                                                work of authorship, or a product,
                                                                                process, or idea?
If yes to any, please explain:
                                                                           h.   Been involved in a dispute involving a       Yes  No
                                                                                Non-Disclosure Agreement?
                                                                           i.   Been involved in a dispute over              Yes  No
                                                                                alleged misappropriation of trade
                                                                                secrets?
                                                                           j.   Worked for a company that was                Yes  No
                                                                                involved in a dispute about its trade
                                                                                secrets or confidential information?
                                                                           k.   Owned stock in Alphabet Inc.?                Yes  No

                                                                           If yes to any, please explain:




                                                                                                                                          Page 4 of 8
                    Case 5:16-cv-03260-BLF Document 596-4 Filed 07/09/19 Page 6 of 9




18. Have you previously served as a trial juror or as a grand juror?          19. Do you have any physical problems (vision, hearing, or other medical
 Yes (When? __________________________________)  No                             problems) that might affect your ability to serve as a juror?
If yes:                                                                            Yes  No
Was that service:     Civil, _____ times     Criminal, _____ times              If yes, please explain:
Did all of the juries reach a verdict?  Yes  No
Were you ever the foreperson?  Yes, _____ times  No
How would you describe your jury service?
 Positive  Negative  Mixed/Both positive and negative
Please explain and identify the nature of the case (e.g., robbery, personal
injury, etc.):




20. Describe any ethical, religious, political, or other beliefs that may     21. Do you know anyone on this jury panel?
    affect your jury service or prevent you from serving as a juror (and           Yes  No If yes, who?
    whether you hold any offices or leadership roles in affiliated
    groups/organizations):




                                                                                                                                            Page 5 of 8
                    Case 5:16-cv-03260-BLF Document 596-4 Filed 07/09/19 Page 7 of 9




22. Have you ever heard of “Loon” or “Project Loon”?                          23. The attorneys may need to ask you follow up questions. Are there any
                                                                                  questions that you would prefer to discuss in private?
           Yes  No If yes, please explain:
                                                                                         Yes  No If yes, please explain:




Have you ever heard of “Space Data Corporation” or “Space Data”?
           Yes  No If yes, please explain:




24. Describe anything not covered by this questionnaire that might affect your ability to be a fair and impartial juror:




                                                                                                                                            Page 6 of 8
                 Case 5:16-cv-03260-BLF Document 596-4 Filed 07/09/19 Page 8 of 9




Below is a list of people and entities that are in some way connected to this case, whether as parties, possible
witnesses or lawyers working on the case. If you know or have any close association with any of these
individuals and/or entities (such as a business relationship or social connection), please indicate this by placing
a checkmark next to that individual or entity’s name.

              Parties to the Lawsuit                                   Possible Witnesses
 Space Data Corporation                         Larry Alder                   John Hansman
 Alphabet Inc.                                  Bruce Barkley                 Dan Ingberman
 Google LLC                                     Gary Barta                    Minnie Ingersoll
 Loon LLC                                       Cliff Biffle                  Gerald Knoblach
                                                Anne Bray                     James Knoblach
 Lawyers Associated with the Lawsuit
                                                Sergey Brin                   Daniel McCloskey
 Hosie Rice LLP (Representing plaintiff Space
                                                Kyle Brookes                  William McCulloughChristine Meyer
 Data Corporation)
                                                Sal Candido                   Larry Page
 Spencer Hosie
                                                John Carlin                   Mike Pearson
 Diane Rice
                                                Daniel Conrad                 Dan Piponi
 Brandon Martin
                                                David Coombs                  George Ritchie
 Darrell Atkinson
                                                Chad DeMeese                  Chris Sacca
 Francesa Germinario
                                                Richard DeVaul                Astro Teller
                                                Paul Frey                     Jerry Quenneville
 Keker Van Nest & Peters LLP (Representing      Eric Frische                  Josh Weaver
 defendants Alphabet Inc., Google LLC and
 Loon LLC)                                      Andy Germer                   Alastair Westgarth
                                                Arthur Giannetti              Jim Wiesenberg
 Robert Van Nest
                                                Mauro Goncalves               David Wu
 Christa Anderson
 Matthew Werdegar
 Eugene Paige
 Matthias Kamber
 Ryan Wong
 Thomas Gorman
 Leah Pransky
 Shayne Henry
 Andrew Bruns
 Bevan Dowd
 Victor H. Yu

 In-house lawyers for defendants Alphabet
 Inc., Google LLC or Loon LLC

 Chester Day
 Rosa Yaghmour


If you checked any of the above names, please explain your relationship to each name you have checked:
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________

                                                                                                           Page 7 of 8
              Case 5:16-cv-03260-BLF Document 596-4 Filed 07/09/19 Page 9 of 9




                         I swear that all the foregoing is true and correct.
                                      SIGNATURE AND DATE:

         ________________________________________________________________________




Dated: July 8, 2019           Respectfully submitted,


                              /s/ Robert A. Van Nest    _____________
                              Robert A. Van Nest

                              Attorneys for Defendants
                              ALPHABET INC., GOOGLE LLC, and LOON LLC




                                                                                    Page 8 of 8
